2014 UT App 245
_________________________________________________________

                THE UTAH COURT OF APPEALS

                               J.L.C.,
                     Plaintiff and Appellant,
                                  v.
                              K.A.A.,
                     Defendant and Appellee.

                     Memorandum Decision
                        No. 20130053-CA
                     Filed October 17, 2014

           Fifth District Court, St. George Department
                The Honorable G. Rand Beacham
                           No. 124500599

             Rick C. Mellen, Attorney for Appellant

               Jack B. Burns, Attorney for Appellee

   JUDGE J. FREDERIC VOROS JR. authored this Memorandum
 Decision, in which JUDGES JAMES Z. DAVIS and JOHN A. PEARCE
                          concurred.



VOROS, Judge:

¶1      J.L.C. appeals the district court’s order dismissing for lack
of standing his petition to establish paternity. We conclude that
R.P. v. K.S.W., 2014 UT App 38, 320 P.3d 1084, a case issued after
the parties’ principal briefs were filed in the present appeal,
resolves all material issues against J.L.C. We accordingly affirm
the judgment of the district court.

¶2    The facts of the present case mirror those in R.P. In brief,
K.A.A. (Mother), a married woman, had an affair with J.L.C. and
became pregnant. Although Mother initially discussed raising
                          J.L.C. v. K.A.A.

the child with J.L.C., she and her husband reconciled and
decided to raise the child as their own. J.L.C. filed a petition to
establish paternity. Mother moved to dismiss, asserting that,
under the Utah Uniform Parentage Act (the UUPA), J.L.C. lacked
standing to maintain the action. The district court granted
Mother’s motion.

¶3     On appeal J.L.C. contends that the district court erred in
determining that he lacks standing under the UUPA to maintain
his action for an adjudication of parentage. “The issue of
whether a party has standing is primarily a question of law,
which we review for correctness.” Id. ¶ 4 (citing Washington
County Water Conservancy Dist. v. Morgan, 2003 UT 58, ¶ 18, 82
P.3d 1125).

¶4     J.L.C.’s principal argument is that section 607(1) of the
UUPA does not bar him from challenging paternity even though
the child was born during Mother’s marriage with a presumed
father.1 Section 607 provides in relevant part:

      Paternity of a child conceived or born during a
      marriage with a presumed father . . . may be raised
      by the presumed father or the mother at any time
      prior to filing an action for divorce or in the
      pleadings at the time of the divorce of the parents.

Utah Code Ann. § 78B-15-607(1) (LexisNexis 2012).2 In R.P. we
considered whether, as J.L.C. contends, this section merely

1. J.L.C. also relies on language in section 602 granting standing
to “a man whose paternity of the child is to be adjudicated.”
Utah Code Ann. § 78B-15-602(3) (LexisNexis 2012). However,
this apparent grant of standing is expressly subject to section
607. See id.; R.P. v. K.S.W., 2014 UT App 38, ¶ 13, 320 P.3d 1084.

2. Under section 204 of the UUPA, a man is the presumed father
of a child if “he and the mother of the child are married to each
                                                    (continued...)



20130053-CA                      2               2014 UT App 245
                          J.L.C. v. K.A.A.

places a time restriction on a petition filed by the presumed
father and mother or, as Mother contends, it bars all challenges
to paternity not brought by the mother or the presumed father.
R.P., 2014 UT App 38, ¶ 16. Because the text of the section is
ambiguous, we exhaustively considered its legislative history,
the policy objectives of the statute, the framework of the uniform
act on which the UUPA is based, and surrounding sections of the
UUPA. Id. ¶¶ 18–25. We concluded that the Utah Legislature
intended “to encourage a presumed father to stay married to the
mother and to raise the child in an intact marriage.” Id. ¶ 26.
Accordingly, “*u+nless the couple decides to seek a divorce,
section 607 limits the persons with standing to raise the paternity
of the child to the presumed father and the mother.” Id.

¶5     J.L.C. urges us to examine the legislative history of section
607, various policy considerations, and the separate opinions of
two justices of our supreme court in Pearson v. Pearson, a case
decided under pre-UUPA law. See 2008 UT 24, ¶¶ 35–37, 182
P.3d 353 (Nehring, J., concurring); id. ¶¶ 38–45 (Durham, C.J.,
dissenting). But horizontal stare decisis “requires that a court of
appeals follow its own prior decisions.” State v. Menzies, 889 P.2d
393, 399 n.3 (Utah 1994). “*A+ panel may overrule its own or
another panel’s decision where the decision is clearly erroneous
or conditions have changed so as to render the prior decision
inapplicable.” Id. (citation and internal quotation marks
omitted). But neither of those exceptions applies here.

¶6     Finally, J.L.C. contends that even if section 607(1) denies
him standing, sections 607(2) and 607(3) permit him to challenge
the child’s paternity. See id. § 78B-15-607(2), -(3). These sections
do not aid J.L.C. Section 607(2) offers ways to rebut the
presumption of paternity where the mother and the presumed
father marry after the birth of the child. See id. §§ 78B-15-

other and the child is born during the marriage.” Utah Code
Ann. § 78B-15-204(1)(a) (LexisNexis 2012). Here, Mother’s
husband qualifies as the presumed father of the child.




20130053-CA                      3               2014 UT App 245
                          J.L.C. v. K.A.A.

204(1)(d), -607(2). But here Mother and the presumed father
married before the birth of the child. And section 607(3) sets
forth methods to rebut the presumption; it does not address who
has standing to employ those methods. See id. § 78B-15-607(3).

¶7     Because Mother and her husband were “married to each
other and the child was born during their marriage,” her
husband “is the child’s presumed father under section 78B-15-
204(1)(a).” See R.P. v. K.S.W., 2014 UT App 38, ¶ 12, 320 P.3d
1084. And because the child has a presumed father under section
204, section 607 applies and restricts standing to challenge
paternity to the mother and the presumed father. Although legal
presumptions typically operate as shortcuts to the truth, here
our legislature has adopted a legal presumption that will often
operate counterfactually. The UUPA in effect subordinates the
judiciary’s truth-seeking function to a fundamental policy
concern: protecting “the marriage, the child, and the relationship
between the child and the presumed father [from] attack by
outsiders to the marriage,” an attack that might discourage “the
presumed father from staying married to the mother and
assuming parental responsibilities for the child.” Id. ¶ 24.

¶8     In sum, the district court correctly read section 607 and
properly ruled that J.L.C. lacks standing to claim paternity of the
child born during the marriage. We accordingly affirm.




20130053-CA                      4               2014 UT App 245